Title: To John Adams from William Hull, 15 March 1825
From: Hull, William
To: Adams, John


				
					Sir—
					Newton March 15th: 1825.
				
				When I first published my pamphlet, containing the memoirs of the Campaign of the northwestern Army in 1812, I desired my Agent in Boston to send a Copy to you, in my name. I supposed it had been done according to my desire, untill yesterday, when in a conversation with my friend, Mr. Marston, he informed me, it had not been received by you.—By what accident, this omission happened, I have not as yet learned.—I now, take the liberty of enclosing and presenting to you a Copy.—I avail myself of this opportunity, of expressing to you, my sincere congratulations, that your valuable life has been preserved, and you have lived to see the elevation of your Son, to the first Office in our government. That a life which has been devoted to the best interests of its Country may be prolonged, and one that has been so preeminently instrumental in acquiring the blessings, which are now enjoyed, and that you may yet live to witness the happy effects of your Sons Administration (one of your Successors) is the sincere prayer, of your Friend, and / most Obedient Servant
				
					William Hull
				
				
					P.S. Mrs. Hull, who remembers with much pleasure the friendly intercourse, which subsisted between your family and her Fathers, desires her kind regards to you, and offers her best Wishes for your health and happiness.—
				
			